It is made to appear from the record that appellant was tried in the corporation court of the City of Waco, charged with vagrancy; she was convicted and her punishment assessed at a fine of $100. From this conviction she appealed to the County Court, was again tried, adjudged guilty, and her punishment assessed by the jury in the County Court in the sum of $100.
From this judgment she attempts to perfect an appeal to this court, but under article 87 of the Code of Criminal Procedure no appeal lies from such judgment, and this court has no jurisdiction.
The appeal is dismissed.
Dismissed.
[Rehearing denied October 15, 1913. — Reporter.] *Page 211